                 Case 2:21-cv-00485-RSM Document 14 Filed 04/19/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   AQUILLINI INVESTMENT GROUP
     LIMITED PARTNERSHIP,
 9                                                        Case No. C21-485-RSM-MLP
                                Plaintiff,
10                                                        ORDER
            v.
11
     CANSURE INSURANCE COMPANY, et
12   al.,

13                              Defendants.

14

15          On April 19, 2021, the parties in this matter filed a “Stipulated Motion and Order

16   Modifying Schedule.” (Dkt. # 11). The parties’ stipulated motion requests that the Court

17   continue Defendants’ time to answer, or present other defenses or objections, for 30 days to

18   allow the parties additional time to resolve the underlying lawsuit without need for further

19   proceedings. (Id. at 2.)

20          Based on the parties’ stipulated motion (dkt. # 11), and finding good cause, the Court

21   hereby ORDERS that the deadline for Defendants to answer or file responsive pleadings is

22   extended for 30 days to May 17, 2021. The Clerk is directed to send copies of this Order to the

23   parties and to the Honorable Ricardo S. Martinez.




     ORDER - 1
             Case 2:21-cv-00485-RSM Document 14 Filed 04/19/21 Page 2 of 2




 1         Dated this 19th day of April, 2021.

 2
                                                 A
 3                                               MICHELLE L. PETERSON
                                                 United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
